June 19, 2006


Mr. John B. Hall
Locke Liddell & Sapp LLP
600 Travis, Suite 3400
Houston, TX 77002
Mr. John Milton Black
One Allen Center
500 Dallas Ste 3100
Houston, TX 77002

RE:   Case Number:  04-0606
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  SILICA PRODUCTS LIABILITY LITIGATION

Dear Counsel:

      Today  the  Multidistrict  Litigation  Panel  dismissed  for  want  of
jurisdiction GlobalSantaFe's Motion for Reconsideration of Remand Order  and
delivered the enclosed  opinion  in  the  above-referenced  case.   (Justice
Castillo not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Robert E. Thackston        |
|   |Mr. Bruce W. Steckler          |
|   |Mr. Steven Russell             |
|   |Multidistrict Litigation Panel |
|   |(via email)                    |